          Case 1:19-cr-00144-AKH Document 194 Filed 03/31/21 Page 1 of 1



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

UNITED STATES OF AMERICA
                                                           S4 19 Cr. 144 (AKH)
                v.

VICTOR MONES CORO,

                              Defendant.



             ECF NOTICE OF SEALED FILINGS BY VICTOR MONES CORO

         Notice is hereby given to the public and counsel of record that two sealed submissions,

dated March 8, 2021 and March 22, 2021, were made by defendant Victor Mones Coro. The

submissions were made by electronic mail to the Court and government counsel, subject to

objections stated therein.



Dated:    March 31, 2021                            Respectfully submitted,
          New York, New York


                                                    Christine H. Chung
                                                    CHRISTINE H. CHUNG PLLC
                                                    14 Murray Street, #236
                                                    New York, New York 10007
                                                    Telephone: (917) 685-0423
                                                    christine@thechunglawoffice.com



                                                    Samidh Guha
                                                    George M. Barchini
                                                    PERRY GUHA LLP
                                                    35 East 62nd Street
                                                    New York, New York 10065
                                                    Telephone: (917) 674-5383
                                                    sguha@perryguha.com
                                                    gbarchini@perryguha.com

                                                    Attorneys for Defendant Victor Mones Coro
